MEMORANDUM OPINION

No. 04-08-00370-CV

IN THE INTEREST OF B.J.B., et al.

From the 131st Judicial District Court, Bexar County, Texas
Trial Court No. 2007-PA-00780
Honorable Richard Garcia, Judge Presiding

Opinion by:	Sandee Bryan Marion, Justice
 
Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	November 19, 2008

AFFIRMED

	This is an appeal from the trial court's termination of appellants' parental rights.  See Tex.
Fam. Code Ann. § 161.001 (Vernon Supp. 2008).  Appellants' court-appointed attorneys filed briefs
containing a professional evaluation of the record and demonstrating that there are no arguable
grounds to be advanced.  Each counsel concluded their client's appeal was without merit.  The briefs
meet the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No.
04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.--San Antonio May 21, 2003, no pet.)
(applying Anders procedure in appeal from termination of parental rights). Counsel provided
appellants with a copy of their brief.  Appellants were informed of their right to review the record
and advised of their right to file a pro se brief.  Neither appellant filed a brief.

	After reviewing the record, we agree that the appeals are frivolous and without merit.  The
judgment of the trial court is affirmed.  We GRANT counsels' motions to withdraw.  Nichols v.
State, 954 S.W.2d 83, 86 (Tex. App.--San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176,
177 n.1 (Tex. App.--San Antonio 1996, no pet.).   
							Sandee Bryan Marion, Justice